Title: To George Washington from Benjamin Tasker Dulany, 28 February 1782
From: Dulany, Benjamin Tasker
To: Washington, George


                  
                     Dear General,
                     Rosehill. Feby 28th 1782
                  
                  Your letter tho’ long received, it has never been in my power to answer fully, until parties concerned had made up their Minds.
                  Mr Manley’s Land mentioned by you, is entirely at the disposal of Mr William Triplett the Executor, who says, "he shall dispose of it immediately upon seeing an Opportunity of laying out the Sales to the Childrens advantage"; from your discription of that, and Mrs French’s land, I do not think it will suit any one so well as yourself.
                  Mrs French after long consideration has come to the following determination Vizt That she will Barter the land on Dogue Run for Land of equal value near the place where she now lives, be it more or less, and that she is willing Mr Lund Washington, Mr Humphrey Peake, Mr William Triplett and Mr Charles Little settle the Exchange between both.
                  There is now a piece of Land to be disposed of that Mr French is fond of, tho property of Do and Co. and I dare say the Lands adjacent might be purchased, which woud suit very well.
                  Your very friendly Letter would have long since been acknowledged, had the matter contained in it only concerned myself.  Old Folks are not easily satisfied and especially Widows.  I am Dear General (with the highest Esteem and Respect) Your Most Obedient Humble Servt
                  
                     Benja: Dulany
                  
               